DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed September 14th, 2022 has been entered. Claims 15, 19, 24-25, 27, 31, 35-48 remain pending in the application. Applicant’s amendments to the Claims and Drawings have overcome the objections and the provisional and nonprovisional double patenting rejections previously set forth in the Non-Final Office Action mailed June 24th, 2022. 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed September 14th, 2022, with respect to the rejection(s) of claim(s) 15-21, 25-26 and 32 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the other prior art made of record that teaches the newly disclosed claim limitations.

Claim Objections
Claims 24, 31 & 35 are objected to because of the following informalities:  
Claim 24, line 5: “microwave energy” should read --the microwave energy--,
Claim 31, line 4: “microwave energy” should read --the microwave energy--,  
Claim 35, line 20: “microwave energy” should read --the microwave energy--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15, 19, 24-25, 27, 31, 35-38 & 40-47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bonn (U.S. Pub. No. 2009/0295674, cited in IDS), herein referred as “Bonn”.
Regarding claim 15, Bonn teaches a microwave ablation device (microwave antenna assembly 12), comprising: 
a housing (connection hub 22); 
an outer tubular member (cooling jacket 122) defining a first fluid conduit (second tubular fluid lumen 124); 
an inner tubular member (fluid feed member 108) coaxially surrounded by the outer tubular member ([0045]: cooling jacket 122 is disposed on top of the fluid feed member 108) and defining a second fluid conduit (fluid lumen 111); 
a feedline (feedline 20; [0030]: The dipole antenna 40 is coupled to the feedline 20; distal portion 44 of dipole antenna 40 shown in Fig. 9) coaxially disposed within the inner tubular member (see Fig. 6 where 44 is shown as being within fluid lumen 111); 
an electrically insulative end cap (trocar 25 & cooling jacket 112; [0042]: The trocar 25 may be formed from a variety of heat-resistant materials suitable for penetrating tissue, such as metals (e.g., stainless steel) and various thermoplastic materials, such as poletherimide, polyamide thermoplastic resins; where the thermoplastic materials are electrically insulative; [0043]: cooling jacket 112 is coupled to the tubular portion 29 of the trocar 25; [0044]: cooling jacket 112 has a minimal dielectric constant) disposed at a distal end of the outer tubular member ([0045]: cooling jacket 122 is disposed around the fluid feed member 108 to form a waterproof seal thereabout and extends to the trocar 25) and configured to be inserted into tissue ([0027]: a trocar 25 having tapered end 24 that terminates, in one embodiment, at a pointed tip 26 to facilitate insertion of the trocar into tissue with minimal resistance at a distal end of the radiating portion 18); and 
a radiating portion (radiating portion 18/dipole antenna 40; [0030]: radiating portion 18 includes a dipole antenna 40) disposed at a distal end portion of the feedline ([0030]: The dipole antenna 40 is coupled to the feedline 20; [0031]: The dipole antenna 40 includes a proximal portion 42 and a distal portion 44) and configured to radiate microwave energy ([0024]: the generator 14 is configured to provide microwave energy; [0025]: The antenna assembly 12 includes a radiating portion 18 that is connected by a feedline 20 (or shaft) to the cable 16), wherein the radiating portion is immersed in fluid (fluid 35; [0046]: fluid 35 enters the radiating portion 18 through the feed member 106 and flows into the first fluid lumen 120, along the inner surface of the cooling jacket 112, thereby contacting the antenna 40 and removing heat) and out of physical contact with the electrically insulative end cap and the outer tubular member (see Fig. 9 where antenna 40 is not contacting the trocar 25 or the cooling jacket 122).  
Regarding claim 19, Bonn teaches wherein the feedline (feedline 20) includes an inner conductor, an outer conductor, and a dielectric material disposed between the inner conductor and the outer conductor ([0030]: the feedline 20 includes an inner conductor 50 (e.g., a wire) surrounded by an inner insulator 52, which is then surrounded by an outer conductor 56).  
Regarding claim 24, Bonn teaches a balun structure (outer jacket 102; [0050]: the jacket 102 acts as a choke) coaxially surrounding at least a portion of the feedline (see Fig. 1 where 102 surrounds the distal end (distal portion 44) of the feedline 20) and configured to limit propagation of microwave energy ([0052]: the jacket 102 confines the microwave energy from the generator 14 to the radiating portion 18 of the assembly 12 thereby limiting the microwave energy deposition zone length along the feedline 20).  
Regarding claim 42, Bonn teaches wherein a distal end of the radiating portion (distal portion 44) is disposed distal to a proximal end of the electrically insulative end cap ([0043]: cooling jacket 112 is disposed on top of the fluid feed member 106 and extends therefrom the length of the antenna 40 … cooling jacket 112 is coupled to the fluid feed member 106 to create a waterproof seal around the outer surface thereof; where the coupling point between fluid feed member 106 and cooing jacket 122 is seen as the proximal end of cooling jacket 122 and distal portion 44 of the antenna/radiating portion extends past this point as seen in Figs 6-7).  
Regarding claim 43, Bonn teaches wherein a distal end of the radiating portion (distal portion 44) is disposed distal to a distal end of the inner tubular member ([0040]: The fluid feed member 108 also includes one or more fluid lumens 111 formed therein which also terminate in one or more respective openings 113 as shown in FIGS. 5 and 6; see Figs. 5 & 6 where distal portion 44 is disposed distal to a distal end of the fluid feed member 108).  
Regarding claim 25, Bonn teaches a fluid-cooled shaft (microwave antenna assembly 12) for a microwave ablation device, comprising: 
an outer tubular member (cooling jacket 122) defining a fluid outflow conduit (second tubular fluid lumen 124; [0046]: second fluid lumen 124 thereby serves as a flow return path); 
an inner tubular member (feed member 106) defining a fluid inflow conduit (fluid lumen 107; [0039]: fluid feed member 106 includes one or more fluid lumens 107; [0046]: fluid 35 enters the radiating portion 18 through the feed member 106 and flows into the first fluid lumen 120); 
a trocar (trocar 25 & cooling jacket 112; [0043]: cooling jacket 112 is coupled to the tubular portion 29 of the trocar 25) disposed at a distal end of the outer tubular member ([0045]: cooling jacket 122 is coupled to one of the base portion 27 or the tapered rim 105 of the trocar 25) and configured to be inserted into tissue ([0027]: a trocar 25 having tapered end 24 that terminates, in one embodiment, at a pointed tip 26 to facilitate insertion of the trocar into tissue with minimal resistance at a distal end of the radiating portion 18); and 
a radiating portion (distal portion 44 of dipole antenna 40; [0030]: radiating portion 18 includes a dipole antenna 40; [0031]: The dipole antenna 40 includes a proximal portion 42 and a distal portion 44) configured to radiate microwave energy ([0024]: the generator 14 is configured to provide microwave energy; [0025]: The antenna assembly 12 includes a radiating portion 18 that is connected by a feedline 20 (or shaft) to the cable 16), wherein the radiating portion is immersed in fluid (fluid 35; [0046]: fluid 35 enters the radiating portion 18 through the feed member 106 and flows into the first fluid lumen 120, along the inner surface of the cooling jacket 112, thereby contacting the antenna 40 and removing heat) and out of physical contact with the trocar and the outer tubular member (see Fig. 9 where antenna 40 is not contacting the trocar 25 or the cooling jacket 122).  
Regarding claim 27, Bonn teaches a cable assembly (feedline 20) extending through the inner tubular member ([0030]: The dipole antenna 40 is coupled to the feedline 20; see Fig. 6 where 44 is shown as being within fluid lumen 107 which is inside feed member 106), the cable assembly including an inner conductor, an outer conductor, and a dielectric material disposed between the inner conductor and the outer conductor ([0030]: the feedline 20 includes an inner conductor 50 (e.g., a wire) surrounded by an inner insulator 52, which is then surrounded by an outer conductor 56).  
Regarding claim 31, Bonn teaches a balun structure (outer jacket 102; [0050]: the jacket 102 acts as a choke) configured to limit propagation of microwave energy ([0052]: the jacket 102 confines the microwave energy from the generator 14 to the radiating portion 18 of the assembly 12 thereby limiting the microwave energy deposition zone length along the feedline 20).  
Regarding claim 44, Bonn teaches wherein the trocar (trocar 25 & cooling jacket 112) defines a chamber (fluid lumen 120) in fluid communication with the fluid inflow conduit and the fluid outflow conduit ([0046]: fluid 35 enters the radiating portion 18 through the feed member 106 and flows into the first fluid lumen 120 … fluid 35 flows through the openings 31 which interconnect the first and second fluid lumens 120 and 124. The second fluid lumen 124 thereby serves as a flow return path).  
Regarding claim 45, Bonn teaches wherein a distal end of the radiating portion (distal portion 44 (of antenna 40)) is disposed within the chamber defined by the trocar ([0046]: fluid 35 enters the radiating portion 18 through the feed member 106 and flows into the first fluid lumen 120, along the inner surface of the cooling jacket 112, thereby contacting the antenna 40).  
Regarding claim 46, Bonn teaches wherein a distal end of the radiating portion (distal portion 44 (of antenna 40)) is disposed distal to a distal end of the inner tubular member ([0039] The fluid feed member 106 includes one or more fluid lumens 107 defined therein as shown in FIGS. 5 and 6. The fluid lumens 107 terminate in one or more openings 109 defined at the distal end of the fluid feed member 106; see Figs. 5 & 6 where distal portion 44 is disposed distal to a distal end of the fluid feed member 106).  
Regarding claim 47, Bonn teaches wherein the trocar (trocar 25 & cooling jacket 112) is electrically insulative ([0042] The trocar 25 may be formed from a variety of heat-resistant materials suitable for penetrating tissue, such as metals (e.g., stainless steel) and various thermoplastic materials, such as poletherimide, polyamide thermoplastic resins; where the thermoplastic materials are electrically insulative; [0044]: cooling jacket 112 has a minimal dielectric constant).
Regarding claim 48, Bonn teaches wherein the radiating portion (distal portion 44 (of antenna 40)) is out of physical contact with the inner tubular member (fluid feed member 106; while [0038] states "The fluid feed member 106 is disposed around the outer conductor 56 and is in electromechanical contact therewith", [0034] states "a dipole feed gap "G" remains between the proximal and distal portions 42 and 44" such that section 44 is physically separated from 56 via both the gap and the dielectric and therefore the radiating portion and inner tubular member are out of direct physical contact with each other).
Regarding claim 35, Bonn teaches a microwave antenna assembly (microwave antenna assembly 12), comprising: 
a housing (connection hub 22); 
an outer tubular member (cooling jacket 122) extending distally from the housing (see Figs. 2-7 where cooling jacket 122 is shown as extending along the length of the antenna assembly 12) and defining a lumen (fluid feed member 108); 
an inner tubular member (fluid feed member 106) extending through the lumen defined by the outer tubular member ([0045]: cooling jacket 122 is disposed around the fluid feed member 108; [0040]: The fluid feed member 108 is disposed around the fluid feed member 106; see Fig. 6 where a portion of 106 extends through lumen 124); 
a feedline (feedline 20) disposed within the inner tubular member ([0030]: The dipole antenna 40 is coupled to the feedline 20; see Fig. 6 where 44 is shown as being within fluid lumen 107), the feedline including an inner conductor, an outer conductor, and a dielectric disposed between the inner conductor and the outer conductor ([0030]: the feedline 20 includes an inner conductor 50 (e.g., a wire) surrounded by an inner insulator 52, which is then surrounded by an outer conductor 56); 
a first fluid lumen (fluid lumen 124) defined between an inner surface of the outer tubular member and an outer surface of the inner tubular member ([0045]: cooling jacket 122 is disposed around the fluid feed member 108; see Fig. 6 where a portion of lumen 124 comprises the inner surface of 122 and both outer surfaces of 106 and 108);
a second fluid lumen (fluid lumen 107) defined between an inner surface of the inner tubular member and an outer surface of the feedline ([0039]: The fluid feed member 106 includes one or more fluid lumens 107 defined therein; [0038]: The fluid feed member 106 is disposed around the outer conductor 56); 
an end cap (trocar 25 & cooling jacket 112; [0043]: cooling jacket 112 is coupled to the tubular portion 29 of the trocar 25) disposed at a distal end of the outer tubular member ([0045]: cooling jacket 122 is coupled to one of the base portion 27 or the tapered rim 105 of the trocar 25) and configured to be inserted into tissue ([0027]: a trocar 25 having tapered end 24 that terminates, in one embodiment, at a pointed tip 26 to facilitate insertion of the trocar into tissue with minimal resistance at a distal end of the radiating portion 18), the end cap coupled to the outer tubular member by a connector (tubular portion 29) disposed within the lumen (fluid lumen 124) defined by the outer tubular member (cooling jacket 122) (see Fig. 9); 
a radiating portion (distal portion 44 of dipole antenna 40; [0030]: radiating portion 18 includes a dipole antenna 40; [0031]: The dipole antenna 40 includes a proximal portion 42 and a distal portion 44) operably coupled to the inner conductor of the feedline and configured to radiate microwave energy ([0024]: the generator 14 is configured to provide microwave energy; [0025]: The antenna assembly 12 includes a radiating portion 18 that is connected by a feedline 20 (or shaft) to the cable 16; [0034]: The distal portion 44 may be soldered to the inner conductor 50), wherein the radiating portion is fully immersed in fluid (fluid 35; [0046]: fluid 35 enters the radiating portion 18 through the feed member 106 and flows into the first fluid lumen 120, along the inner surface of the cooling jacket 112, thereby contacting the antenna 40 and removing heat) and out of physical contact with the end cap and the outer tubular member (see Fig. 9 where antenna 40 is not contacting the trocar 25 or the cooling jacket 122); and 
a balun (outer jacket 102; [0050]: the jacket 102 acts as a choke) positioned relative to the feedline and configured to limit propagation of microwave energy ([0052]: the jacket 102 confines the microwave energy from the generator 14 to the radiating portion 18 of the assembly 12 thereby limiting the microwave energy deposition zone length along the feedline 20).  
Regarding claim 36, Bonn teaches wherein the end cap (trocar 25 & cooling jacket 112) defines a chamber (fluid lumen 120) in fluid communication with the first and second fluid lumens ([0046]: fluid 35 enters the radiating portion 18 through the feed member 106 and flows into the first fluid lumen 120 … fluid 35 flows through the openings 31 which interconnect the first and second fluid lumens 120 and 124. The second fluid lumen 124 thereby serves as a flow return path; where member 106 comprises lumen 107).  
Regarding claim 37, Bonn teaches wherein a distal end of the radiating portion (distal portion 44 (of antenna 40)) is disposed within the chamber defined by the end cap ([0046]: fluid 35 enters the radiating portion 18 through the feed member 106 and flows into the first fluid lumen 120, along the inner surface of the cooling jacket 112, thereby contacting the antenna 40).  
Regarding claim 38, Bonn teaches wherein a distal end of the radiating portion (distal portion 44) is disposed distal to a proximal end of the end cap ([0043]: cooling jacket 112 is disposed on top of the fluid feed member 106 and extends therefrom the length of the antenna 40 … cooling jacket 112 is coupled to the fluid feed member 106 to create a waterproof seal around the outer surface thereof; where the coupling point between feed member 106 and cooling jacket 122 is seen as the proximal end and distal portion 44 of the antenna/radiating portion extends past this point as seen in Figs 6-7).  
Regarding claim 39, Bonn teaches wherein the radiating portion (distal portion 44 (of antenna 40)) is out of physical contact with the inner tubular member (fluid feed member 106; while [0038] states "The fluid feed member 106 is disposed around the outer conductor 56 and is in electromechanical contact therewith", [0034] states "a dipole feed gap "G" remains between the proximal and distal portions 42 and 44" such that section 44 is physically separated from 56 via both the gap and the dielectric and therefore the radiating portion and inner tubular member are out of direct physical contact with each other).
Regarding claim 40, Bonn teaches wherein a distal end of the radiating portion (distal portion 44) is disposed distal to a distal end of the inner tubular member ([0039] The fluid feed member 106 includes one or more fluid lumens 107 defined therein as shown in FIGS. 5 and 6. The fluid lumens 107 terminate in one or more openings 109 defined at the distal end of the fluid feed member 106; see Figs. 5 & 6 where distal portion 44 is disposed distal to a distal end of the fluid feed member 106).  
Regarding claim 41, Bonn teaches wherein the end cap (trocar 25 & cooling jacket 112) is electrically insulative ([0042] The trocar 25 may be formed from a variety of heat-resistant materials suitable for penetrating tissue, such as metals (e.g., stainless steel) and various thermoplastic materials, such as poletherimide, polyamide thermoplastic resins; where the thermoplastic materials are electrically insulative; [0044]: cooling jacket 112 has a minimal dielectric constant).

 
   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 19, 24-25, 27, 31, 35-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23, 25, 27, 31-32, 37 and 41-53 of copending Application No. 15/978511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite a microwave device with inner/outer tubular members, feedlines comprising inner and outer conductors separated by a dielectric, an end cap/trocar disposed at the distal end, a radiating portion of the feedline being disposed within a chamber in the electrically insulative end cap/trocar and a balun. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Turner et al. (US 8551083): microwave trocar with fluid cooling path and connector for the end cap/trocar.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794